MEMORANDUM
LARSON, District Judge.
The case of Associated Electronic Supply Co. of Omaha v. C. B. S. Electronic Sales Corp., 288 F.2d 683 (8 Cir. 1961), states that a counterclaim may not be asserted as a basis for the recovery of a judgment for damages against a petitioning creditor. See also, Schreffler v. Schreffler, 155 F.2d 221, 222,10 Cir., and decisions at United States v. Verrier, 179 F.Supp. 336 and In re Love B. Woods & Co., 222 F.Supp. 161.
ORDER
The motion to dismiss Shuron Continental, Division of Textron, Inc., as a petitioning creditor has been dismissed by the Alleged Bankrupt.
The motion of the Alleged Bankrupt to amend its Amended Answer to assert a counterclaim against petitioning creditor Shuron Continental, Division of Textron, Inc., is denied.